Opinion by
White, P. J.
§ 271. Damages; article $¡$¡66, R. 8., does not apply to. This suit was upon a claim for §154.50 for damages alleged by appellee to have been sustained by him by reason of delay in the shipment and delivery of a tent, frame and poles, shipped on appellant’s railroad. The claim was sworn to, and introduced in evidence on the trial, and was the only evidence offered in support of plaintiff’s cause of action. It was. objected to by appellant when offered in evidence, and the objection was overruled. Judgment was rendered for the appellee for the full amount of his claim, and for costs. Being for damages, the claim was not such an “open account,” in contemplation of the statute [R. S. art. 2266], as that it could be made evidence by the affidavit of the party sufficient to prove the debt. [W. & W. Con. Rep. §§ 64, 416, 427.]
Reversed and remanded.